DETAILED ACTION

Response to Arguments

Applicant’s arguments with respect to claims  have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0238517 to King et al.; in view of US 2013/0234734 to Iida et al.; further in view of US 2008/0309631 to Westerman et al.

	As to claim 1, King et al. teach an information processing apparatus, comprising: 
a main body having a display unit and a casing unit that supports the display unit (Fig. 11);
a detection unit configured to have a detection area disposed on a surface of the casing unit and be capable of detecting a pressing force to the detection area (Fig. 14, paragraph 99); and 
a control unit configured to control an image displayed on the display unit on a basis of a pressing input operation in the detection area (paragraph 102) and a motion thereof (Fig. 16, paragraph 105),
wherein the control unit is configured to be capable of setting a part of the detection area as an operation area in which the pressing input operation is valid by a selection operation of a user (King, Figs. 8-9B).
King et al. do not teach detecting the pressure electrostatically.
Iida et al. teach detecting the pressure electrostatically (paragraph 289).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of King et al., so that the pressure is detected electrostatically, such as taught by Iida, because it performs the same function and predictable result of performing pressure determination.
King and Iida et al. do not teach wherein the detection area includes a plurality of capacitance devices arranged in rows and columns and wherein intervals between capacitance devices in a row direction are progressively smaller in a column direction.
Westerman et al. teach wherein the detection area includes a plurality of capacitance devices arranged in rows and columns and wherein intervals between capacitance devices in a row direction are progressively smaller in a column direction (Fig. 5, the intersection between rows/columns will be construed as the claimed “capacitance devices”, notice that it is implicitly disclosed that multiple areas of different granularities may be added according to the required application).


As to claim 3, King, Iida and Westerman teach the information processing apparatus according to claim 1, wherein the detection unit includes a sensor sheet having a plurality of capacitance devices arranged in the detection area in a matrix pattern (Iida, Figs 4-5), an input operation surface which has a conductive layer (Iida, Fig. 27, 64), and is disposed to face the plurality of capacitance devices, and a support layer that elastically supports the input operation surface with respect to the sensor sheet (Fig. 2B).

	As to claim 7, King teaches an information processing apparatus, comprising:
a display unit (Fig. 18); 
an operation member having a key input unit having a plurality of input keys (Fig. 3C, 76) and a detection area configured to be capable of detecting a pressing force (Fig. 4, 120); and 
a control unit configured to control an image displayed on the display unit on a basis of a pressing input operation in the detection area and a motion thereof (Fig. 16, paragraph 105),
wherein the control unit is configured to be capable of setting a part of the detection area as an operation area in which the pressing input operation is valid by a selection operation of a user (King, Figs. 8-9B).
King et al. do not teach detecting the pressure electrostatically.
Iida et al. teach detecting the pressure electrostatically (paragraph 289).

King and Iida et al. do not teach wherein the detection area includes a plurality of capacitance devices arranged in rows and columns and wherein intervals between capacitance devices in a row direction are progressively smaller in a column direction.
Westerman et al. teach wherein the detection area includes a plurality of capacitance devices arranged in rows and columns and wherein intervals between capacitance devices in a row direction are progressively smaller in a column direction (Fig. 5, the intersection between rows/columns will be construed as the claimed “capacitance devices”, notice that it is implicitly disclosed that multiple areas of different granularities may be added according to the required application).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of King and Iida et al., so that the detection area includes a plurality of capacitance devices arranged in rows and columns and wherein intervals between capacitance devices in a row direction are progressively smaller in a column direction, such as taught by Westerman et al., for the purpose of defining an input region.

	As to claim 9, it comprises similar limitations to those of claim 4 and it is therefore rejected for similar reasons. 


	As to claim 11, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

	As to claim 12, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

	As to claim 13, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

	As to claim 14, it comprises similar limitations to those in claim 2 and it is therefore rejected for similar reasons.

As to claim 15, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0238517 to King et al.; in view of US 2013/0234734 to Iida et al.; in view of US 2008/0309631 to Westerman; further in view of US 2014/0300555 to Rogers.

	As to claim 6, King, Iida and Westerman teach the information processing apparatus according to claim 3.
King, Iida and Westerman do not teach wherein the detection unit further includes a structure that is formed on the input operation surface and has a three-dimensional shape.
Rogers teaches wherein the detection unit further includes a structure that is formed on the input operation surface and has a three-dimensional shape (Fig. 2, 222).
.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday to Friday from 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694